
	
		II
		110th CONGRESS
		2d Session
		S. 3177
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2008
			Mr. Reid (for
			 Mr. Kennedy) (for himself,
			 Mr. Biden, Mr.
			 Hagel, Mr. Smith, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To develop a policy to address the critical needs of
		  Iraqi refugees.
	
	
		1.White House Coordinator for
			 Iraqi Refugees and Internally Displaced Persons
			(a)EstablishmentThere is established, in the Executive
			 Office of the President, the position of White House Coordinator for Iraqi
			 Refugees and Internally Displaced Persons (referred to in this section as the
			 Coordinator), who shall be appointed by the President.
			(b)Rank;
			 supervisionThe Coordinator
			 shall—
				(1)have the rank and status of
			 Ambassador-at-Large; and
				(2)report directly
			 to the President.
				(c)DutiesThe Coordinator shall—
				(1)develop and
			 implement United States’ policies and strategies to—
					(A)address the
			 protection, resettlement, and assistance needs of Iraqi refugees and displaced
			 persons; and
					(B)foster long-term
			 solutions for improving the lives of Iraqi citizens and nationals who have been
			 displaced;
					(2)coordinate all
			 Federal Government functions to ensure that a cohesive, comprehensive policy is
			 implemented to address the resettlement and humanitarian needs of Iraqi
			 refugees and internally displaced persons;
				(3)monitor the
			 development and implementation of assistance strategies to countries in the
			 Middle East hosting Iraqi refugees;
				(4)ensure that the
			 President’s budget requests to Congress are sufficient to meet the needs of
			 Iraqis and displaced persons and seek to fund at least 50 percent of all United
			 Nations and other international organizations’ appeals for Iraqi refugees and
			 internally displaced persons;
				(5)serve as
			 principal liaison with—
					(A)the Government of
			 Iraq and the international community to solicit and direct bilateral and
			 multilateral contributions to address the humanitarian needs of Iraqis in
			 Syria, Jordan, and other countries in the Middle East and internally displaced
			 persons in Iraq;
					(B)the
			 nongovernmental humanitarian community; and
					(C)organizations
			 that are assisting Iraqi refugees and internally displaced persons; and
					(6)ensure that the United States Government
			 will encourage refugee returns only when conditions permit safe, sustainable
			 returns on a voluntary basis.
				(d)Report
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act and every 180 days thereafter, the Coordinator shall submit a
			 report on the implementation of the strategy developed under subsection (b)(1)
			 to—
					(A)the
			 Committee on Foreign Relations of the
			 Senate;
					(B)the
			 Committee on Foreign Affairs of the House of
			 Representatives;
					(C)the
			 Committee on the Judiciary of the
			 Senate; and
					(D)the
			 Committee on the Judiciary of the House of
			 Representatives.
					(2)ContentsThe
			 report submitted under this subsection shall—
					(A)include specific
			 financial commitments made by countries in the region, Arab League members, and
			 other major donors in the international community for Iraqi refugees and
			 internally displaced persons; and
					(B)address
			 challenges to securing additional commitments.
					
